Citation Nr: 1207737	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for absence of the left kidney with cyst of the right kidney, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to September 1968.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before a Decision Review Officer at the RO in July 2009 and before the undersigned Veterans Law Judge in May 2010.  Transcripts of both hearings have been associated with the record.

The appeal was remanded in August 2010.  It has been returned to the Board for appellate consideration.

The issues of entitlement to an increased rating for the Veteran's kidney disability and for special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Diabetes mellitus requires insulin and restricted diet, but no restriction of activities. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.159 , 4.119, Diagnostic Code 7913 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in December 2005 discussed the evidence necessary to establish service connection for diabetes mellitus.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.

A March 2006 letter discussed the evidence necessary to establish an increased rating.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.

A November 2006 letter advised the Veteran of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for diabetes mellitus.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

With respect to VA's duty to assist, VA treatment records and private treatment records have been obtained and associated with the record.  The Veteran was afforded the opportunity to testify before the undersigned.  VA examinations have been conducted.  The Board finds that the examinations were adequate in that they were conducted by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records. 38 C.F.R. §4.2 (2011). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2011). 

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  It has determined that the disability in question has not significantly changed, and that a uniform rating is for application.  

A VA fee basis examination was conducted in March 2006.  The Veteran's  history was reviewed.  The Veteran denied a history of diabetic ketoacidosis and hypoglycemia.  He reported that he visited the doctor an average of 12 times per year for his diabetes.  He stated that he urinated six times during the day at intervals of three hours and six times at night at intervals of one hour.  The examiner noted that the Veteran took Metformin twice per day.  Diagnostic testing revealed blood glucose of 163.  Urinalysis indicated presence of protein, sugar, and red blood cells.

A March 2007 letter from J.K.G., MD notes that the Veteran had congestive heart failure resulting in decreased stamina.  He also noted that the Veteran had progressive diabetic neuropathy.  He noted that as a result of the Veteran's chronic, advancing disease processes, he found it difficult to walk more than 100 or 200 feet, stand for more than 10 minutes, push or lift, or do repetitious work with his hands.

In December 2008 the Veteran argued that he was restricted in his activities by his diabetes and neuropathy.  
	
At his July 2009 hearing the Veteran testified that he took insulin twice per day and that he saw his private physician once per month.  He stated that he followed a restricted diet.  He indicated that he had been encouraged to walk but that he often had to stop and rest.  He denied having been hospitalized for his diabetes, and denied hypoglycemic or hyperglycemic reactions.  He indicated that he was told that he should exercise more if he could.

At his May 2010 hearing the Veteran testified that he took insulin three times per day.  He argued that he could not exercise because of his underlying conditions.  He stated that he could hardly walk 200 feet.  He indicated that he sometimes had sudden drops in his blood sugar that were alleviated by consuming food.  

On VA examination in September 2010 the Veteran's history was reviewed.  The examiner noted that the Veteran used insulin and followed a restricted diet.  She indicated that there was no history of hospitalizations due to the diabetes.  The Veteran denied side effects of treatment.  The examiner indicated that there was no history of hypoglycemic reactions or ketoacidosis.  She noted that he had been instructed to follow a special diet, but that he was not restricted in his ability to perform strenuous activities.  

38 C.F.R. § 4.119, Diagnostic Code 7913 provides for ratings based on diabetes mellitus.  Diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Having carefully considered the evidence pertaining to the Veteran's diabetes mellitus, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus is not warranted.  In that regard, the Board observes that the Veteran is not restricted in his ability to perform strenuous activities due to his diabetes mellitus.  As noted, restriction of activities is defined by the regulation as the avoidance of strenuous occupational and recreational activities, and that medical evidence is necessary to establish this fact.  In this case, the evidence fails to demonstrate that the Veteran is restricted in his activities because of his diabetes mellitus.  Rather, the Veteran's physician stated in March 2007 that the Veteran had decreased stamina due to his congestive heart failure and that he was also restricted due to his progressive peripheral neuropathy.  In 2009 the Veteran testified that he had been encouraged to walk but that he often had to stop and rest.  Finally, the September 2010 VA examiner specifically stated that the Veteran was not restricted by his diabetes in his ability to perform strenuous activities.  In essence, the most probative evidence weighs strongly against finding that there are specific restrictions based on the Veteran's diabetes, as contemplated by the criteria for a 40 percent rating.  Furthermore, the medical and lay evidence of record does not otherwise suggest that the criteria for evaluations of 60 or 100 percent are met.

The Board notes that the Veteran is competent to report that his disability is worse.  Nevertheless, both the lay and medical evidence of record demonstrate that the current 20 percent evaluation fully contemplates the severity of the Veteran's diabetes mellitus.

      Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected diabetes.  The medical evidence fails to demonstrate, at any time during the appellate period, symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus is denied.



REMAND

A January 2006 statement by J.K.G., MD notes that the Veteran had swelling and pain in his lower extremities due to dermatitis, lymphedema, and osteoarthritis.  Dr. G. also noted that the Veteran had pulmonary embolus requiring lifelong anticoagulation therapy.

A VA fee basis examination was conducted in March 2006.  The Veteran's  history was reviewed.  The examiner noted that urinalysis indicated presence of protein, sugar, and red blood cells.  There were no hyaline or granular casts.  The examiner indicated that the Veteran had nephropathy due to his diabetes.

In August 2006 Dr. G. reported that the Veteran's remaining right kidney was being damaged by his diabetes.  He noted that the Veteran had an elevated micro albumin/creatinine ratio of 66 which was higher than a normal of 30.  He stated his belief that the Veteran was developing progressive damage to his right kidney regardless of treatment.

On VA examination in September 2007 the examiner noted varicose veins and venous stasis dermatitis of the lower left leg as well as 3+ edema of both lower extremities.  The examiner noted that such was related to the Veteran's congestive heart failure and venous insufficiency rather than the claimed condition.  Complete blood count was within normal limits.  Urinalysis was absent of protein, sugar, red blood cells, and hyaline or granular casts.  

In March 2008 Dr. G. indicated that the Veteran had been his patient since 1997.  He noted that the Veteran's remaining kidney was being damaged by his diabetes.  He noted that the Veteran's urine micro albumin/creatinine ratio in February 2008 was 108, with normal being less than 30.  

Laboratory results reported in April 2008 indicate a urine micro albumin/creatinine ratio of 80.

In an August 2008 statement, the Veteran's mother stated that he lived with her.  She noted that he wore pads and had done so for about five years.  She indicated that the Veteran had to get up four or five times per night, or about every hour and a half.

A June 2009 private laboratory report indicates a urine micro albumin/creatinine ratio of 62.  This report specifies that micro albuminaria is assessed where the ratio is between 30 and 299, and that clinical albuminaria is assessed when the ratio is greater or equal to 300.

On VA examination in September 2010 the Veteran's  history was reviewed.  The examiner noted that there was no history of renal failure or dialysis.  The Veteran reported that he had urinary frequency and urgency, and that he was sometimes incontinent.  He noted that his daytime voiding interval was one to two hours and that he voided five or more times per night.  He denied urinary leakage.  The examiner indicated that there was no history of systemic symptoms due to genitourinary disease.  She indicated that there was a history of recurrent urinary tract infections but that drainage and medication had not been required in the previous 12 months.  She noted that there were cardiovascular symptoms in the form of dyspnea and peripheral edema.  Laboratory testing revealed albumin of 3.6, and creatinine of .99.  The examiner indicated that there was no evidence of albuminaria or renal disability.  She suggested that urinary frequency might be due to diabetes mellitus and prostatic hypertrophy.

Following review of the claims file in December 2011 the examiner clarified that it was her opinion that urinary frequency was less likely related to the Veteran's left nephrectomy because there was no evidence of renal insufficiency and the renal function tests were normal.  She noted that albumin was 3.6, creatinine was .99, and base urea nitrogen was 11.  She did not address the findings of the Veteran's private physician with respect to micro albuminaria, and whether such findings were significant.  

The Board notes that the Veteran's kidney disability is evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.115a, Diagnostic Code 7500, for removal of one kidney.  However, the regulation stipulates that the disability may be rated as renal dysfunction if there is pathology of the other kidney.  Under the criteria for evaluating renal dysfunction, a 60 percent evaluation is warranted for renal dysfunction where there is constant albuminaria with some edema; or definite decrease in kidney function.  Here, the findings by the Veteran's private physician regarding micro albuminaria and his statements that the Veteran's remaining kidney was damaged were not addressed by the VA examiner.  Rather, she stated that there was no evidence of renal insufficiency and the renal function tests were normal.  This apparent conflict must be addressed.  Moreover, the record reflects edema of the lower extremities; the etiology of such, in light of the Veteran's extensive medical history, is unclear.  Finally, the Board notes that a 40 percent evaluation is available under the criteria for voiding dysfunction where absorbent materials are required and must be changed two to four times per day.  The record reflects the Veteran's report of using pads; however, it does not specify the frequency with which he must change them.  

As noted in the August 2010 remand, development of the Veteran's kidney claim might provide evidence in support of his claim for additional special monthly compensation in the form of aid and attendance.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined. 

In light of the above discussion, the Board finds that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected renal disability.  All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  The claims file and a copy of this remand should be provided to the examiner for review.  Additionally, a complete history should be elicited from the Veteran, the pertinent details of which should be recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all current manifestations of the Veteran's kidney disability.  The examiner should also discuss the history of this disability in terms of the laboratory results and whether there is evidence of constant albuminaria with some edema, definite decrease in kidney function, or hypertension with diastolic pressure predominantly 120 or more.  

The examiner should specifically discuss the statements of Dr. G. regarding damage to the Veteran's right kidney and abnormal albumin/creatinine ratios.

The examiner should inquire as to the frequency with which the Veteran must change absorbent materials.

A discussion of the complete rationale for all opinions expressed should be included in a written report.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


